DETAILED ACTION 
Status of the Claims
Receipt of Applicants’ Response, filed 22 December 2021, is acknowledged.  No claims are amended therein.  Claims 79 and 80 remain withdrawn as being directed to a non-elected invention.  Accordingly, claims 71, 72, 76 – 78, 82 – 89, and 92 – 96 are available for active consideration.
REJECTIONS MAINTAINED 
Rejections Pursuant to 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 that forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.

The rejection of claims 71, 72, 76 - 78, 80 – 85, 87 – 99, and 92 - 96 pursuant to 35 U.S.C. § 103, as being obvious over US 5,147,648 to Bannert, C., claiming priority to 16 January 1986, identified in the Information Disclosure Statement (IDS) filed 18 June 2019, cite no. 4 (USPATAPP) (“Bannert ‘648”), in view of US 2004/0107961 A1 to Trueba, K., claiming priority to an application filed 4 December 2001 (“Trueba ‘961”), US 6,432,440 to Watts, P. and L. Illum, claiming priority to 18 April 1997 ("Watts '440"), and Haug, A., et al., Acta Chem. Scand. 17(5): 1466 – 1468 (1963) (“Haug (1963)”), as evidenced by Ikeda, T., et al., Int J Oral-Med Sci 12(3):  121 – 128 (2013) (“Ikeda (2013)”).
The Invention As Claimed 
	Applicant claims a method for oral spray delivery, the method comprising the steps of  disposing a first component of the oral spray comprising alginate into in a first delivery compartment with a first delivery opening,  5disposing a second component comprising multivalent cations into in a second delivery compartment with a second delivery opening, providing an actuator for controlling delivery of the first and second components from the respective first and second compartments to the first and second 10delivery openings, and controlling the actuator to deliver the first and second components to a target oral mucosal area in an oral cavity in a synchronized manner, wherein at least one of the first component or the second component comprise at least one active ingredient comprising nicotine, in a pre-defined amount of 0.5 - 4 mg, wherein either the first and/or the second components comprise a pH-controlling agent comprising a carbonate, wherein the active ingredient comprises the free base 
via the respective first and second fluid conduit delivery openings, and controlling the actuator to deliver the first and second components so that the first 15and second components are administered in a synchronized manner to the target area.
The Teachings of the Cited Art 
Bannert ‘648 discloses methods for improving the adhesiveness of gels to mucosae (see Col. 1, ll. 9 – 10), wherein the method comprises first applying to an area of the mucosa a solution containing a metal salt that, together with a polysaccharide, is capable of forming a gel, and subsequently applying a solution containing a polysaccharide to the same area (see Col. 1, ll. 53 - 58), wherein improved adhesiveness was obtained with the gel applied according to the disclosed method in comparison to applying a pre-formed gel (see Col. 1, ll. 59 – 63), wherein the two solutions are prepared separately and then applied one after the other to the mucosa by spraying (see Col. 1, ll. 64 – 68), wherein the polysaccharide is sodium alginate (see Col. 2, ll. 25 – 26), wherein the metal salt solution has a concentration 0f 0.1  to 50 mMol salt/100 mL, and the polysaccharide solution has a concentration of from 0.1 to 12.5% wgt (see Col. 2, ll. 47 - 50), see Col. 2, ll. 60 – 63), wherein the gels are used as a carrier material for the drug (see Col. 2, ll. 66 – 68), wherein the metal salt and the polysaccharide are maintained physically separate from each other prior to administration (see Col. 3, ll. 11 – 13), wherein sturdy gel films are formed when solution concentrations of the components are high and thin films are formed when the concentrations are low (see Col. 3, ll. 38 – 44), wherein the thin gel films formed by the disclosed methods are particularly suited for saliva substitutes in the mouth and throat areas (see Col. 3, ll. 45 – 47), and wherein, in formation of the gel, first the metal salt component and then the polysaccharide component are applied (see Col. 3, ll. 60 – 61), wherein, in exemplified embodiments, the solutions are applied by spraying onto the target mucosal surfaces (see Exs. 1, 2), and wherein the components for gel formation are applied to the oral mucosa (see claim 1).  The reference does not disclose an oral delivery method comprising the use of first and second delivery compartments with delivery openings, wherein the method can deliver a pre-defined amount of nicotine in the amount of 0.5 – 4 mg, wherein the nicotine is nicotine free base, or a component comprising a pH-controlling agent in the form of a carbonate buffer, or wherein the first and second components are administered with at least partial temporal overlap of the delivery of the components, or wherein the system administers the first and second components so that administration is terminated with administration of all of either the first or second components.  The teachings of Trueba ‘961, Watts ‘440, and Haug (1963) remedy those deficiencies.
	Trueba ‘961 discloses the topical delivery of bioactive agents to a mucous membrane by a jet dispenser, wherein the dispensers propels precise volumes of droplets or powder for see Abstract), wherein the applicator comprises a piezoelectric or thermal jet dispenser having a fluid ejection head with an orifice for ejection of droplets from the dispenser, the dispenser at least partially enclosed within a main body, and a fluid reservoir for holding and delivering the bioactive agent to the orifice for ejection (see ¶[0005]), wherein the applicator may comprise multiple fluid reservoirs containing the same or different compositions, including bioactive agents, the reservoirs connected through independent conduits to the ejector heads (id.), wherein the applicator may also include a programmable controller for controlling the jet dispenser (see ¶[0009]), wherein the dispenser includes a container or reservoir for holding the bioactive composition and delivering it to a fluid ejection head for ejection through a dispenser orifice, or an array of dispenser orifices contained on one or more ejection heads (see ¶[0022]), wherein the bioactive agent is in the reservoir and has sufficient permeability to be capable of mucosal delivery (see ¶[0023]), wherein one or more bioactive compositions are contained within multiple replaceable reservoirs, and a series of replaceable reservoirs could contain a single drug in sequentially increasing or decreasing concentrations, or a series of different, but related, drugs for the treatment of a particular condition (see ¶[0025]), wherein the controller allows the manual or automatic dispensing of the bioactive agent at selected times, and may take the form of an actuator that is manually depressed to activate the dispenser and dispense the agent, or may be a programmable device, such as a microprocessor, that is programmed to dispense the bioactive agent at predetermined intervals, or to adjust dosing according to a predetermined, possibly complex, protocol (see ¶[0026]), wherein the controller may be used to adjust the dosage of an administered drug for a id.), wherein the container may carry multiple container modules that contain the same or different bioactive compositions, or some other compositions that, for example, combine before or at the time of delivery to modify one of the bioactive agents, or to produce a desired bioactive effect (see ¶[0027]), wherein the bioactive agent may be any flowable fluid, such as a liquid, gel or powder, wherein the powder is dispensed from the container and can be combined with a liquid en route to the target body orifice or mucosal delivery site (see ¶[0029]), wherein distribution of the drug to the target may be carefully controlled and exact dosing of the drug may be achieved (see ¶[0030]), wherein the applicator may be intermittently used to introduce an agent into a target body orifice, such as the mouth, for administration of the bioactive agent (see ¶[0031]), wherein the applicator carries a spacer that is positioned against the target body orifice while the dispenser ejects the pharmaceutical fluid from the dispenser, wherein the spacer contain a programmable microprocessor to control ejection of the fluid, and may include a sensor to detect a pressure change within the spacer and trigger release of a fluid (see ¶[0033]), wherein the sensor may also be used to monitor the amount of a composition released from the device and stop the release of a composition from a dispenser orifice (see ¶[0034]), and wherein multiple compositions can be dispensed simultaneously or sequentially, including different bioactive agents present in each of the reservoirs (see ¶[0054]).
	Watts ‘440 discloses liquid pharmaceutical compositions for administration to a mucosal surface comprising a therapeutic agent and a pectin [a polysaccharide] (see Abstract), wherein see Col. 4, ll. 44 – 48), wherein the gelation occurs through interaction of the composition with divalent metal ions (see Col. 5, ll. 47 – 51), wherein the preferred therapeutic agents for transmucosal administration comprise nicotine (see Col. 7, l. 41), wherein the amount of the therapeutic agent will depend upon the agent which is used, and the disease to be treated, but may be in the range 0.01 to 40% wgt, wherein estimates of dosage can be made from known products assuming that from 0.1 to 90% of the dose is absorbed, such that suitable single unit doses are in the range 10 µg to 500 mg depending upon the therapeutic agent, to provide daily doses in the range 10 µg to 1 g/day (see Col. 7, ll. 41 – 55), wherein the composition comprises buffering agents (see Col. 8, ll. 26 - 30), and wherein, in a specific embodiment, nicotine is in the form of the free base (see Example 2, Cols. 11 – 12).
Haug (1963) discloses investigations into the degradation of pectins [polysaccharides] (see p. 1466, 2nd col., 1st para.), wherein alginate prepared from Laminaria digitata was used during the investigations (see p. 1467, 1st col., 4th para.), wherein thermal degradation was carried out by heating buffered alginate solutions in stoppered flasks at suitable temperatures (id.), wherein the reactions were carried out in a carbonate buffer (pH 8 – 11) (id.), wherein the rate of degradation is strongly dependent on the pH, such that degradation is very slow in the region between pH 5 and 10 (see p. 1467, 2nd col., 2nd para.), and wherein that the rate of degradation increases very markedly when the pH increases above 10 or decreases below 5 (see p. 1468, 2nd col., 1st para.).


Application of the Cited Art to the Claims 
	It would have been prima facie obvious before the filing date of the claimed invention to develop methods for improving the adhesiveness of gels to mucosae, wherein the method comprises applying to an area of the mucosa a solution containing a metal salt, such as a calcium salt, that, together with a polysaccharide that is capable of forming a gel, and applying a solution containing a polysaccharide, such as sodium alginate, to the same area, wherein the two solutions are prepared separately and then applied to the mucosa by spraying, wherein the polysaccharide solution has a concentration of from 0.1 - 12.5% wgt, wherein drugs can be applied to the mucosa with one of the components used with the disclosed methods, and wherein, in formation of the gel, the solutions are sprayed onto the mucosa at the same time (see Ex. 2, Col. 4, ll. 41 – 43), as taught by Bannert ‘648, and wherein the metal salt and the alginate are dispensed from an applicator that comprises a piezoelectric or thermal jet dispenser having a fluid ejection head with an orifice for ejection of droplets from the dispenser, the dispenser at least partially enclosed within a main body, and multiple fluid reservoirs containing the same or different compositions, wherein the applicator also includes a controller for controlling the dispenser that is programmed to dispense compositions at predetermined intervals, or according to a predetermined, possibly complex, protocol, wherein the multiple container modules contain compositions that combine before or at the time of delivery to produce a desired bioactive effect, wherein the compositions comprise any flowable fluid, such as a liquid, gel, or powder, wherein the powder or other composition is dispensed from the container and can be combined with a different liquid in route to the target body orifice or mucosal delivery site, wherein the applicator carries a spacer that includes a sensor to detect a see Col. 1, ll. 17 – 19), to the effect that the pH of the composition can be adjusted to advantageously effect gelation (see Col. 8, ll. 26 – 29), and by the teachings of Haug (1963) to the effect that the rate of degradation of alginate is strongly dependent on pH, such that degradation is very slow in the pH range of 5 – 10 (see p. 1467, 2nd col., 2nd para.), which range is achieved with a carbonate buffer (see p. 1467, 1st col., 4th para.).
	The Examiner first notes, with respect to the recitation in claim 1 directed to “an oral spray,” that Bannert ‘648 teaches that thin gel films formed by the disclosed methods are particularly suited for saliva substitutes in the mouth and throat areas (see Col. 3, ll. 45 – 47), and that the components for gel formation are applied to the oral mucosa (see claim 1), thus reading on the limitation in question.

With respect to the limitation recited in amended claim 71 directed to nicotine being the active agent delivered in doses comprising from 0.5 to 4 mg, the Examiner notes that Watts ‘440 discloses unit doses in the range of 10 µg – 500 mg, which range encompasses the claimed range of 500 µg – 4 mg and, as such, would render the claimed invention obvious.  See MPEP § 2144.05.  “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).”
With respect to claim 72, which claim recites a limitation directed to “the cross-linking reaction occurs at least partially in the oral cavity,” the Examiner notes that the cited references do not expressly teach such aspects of the disclosed methods.  However, the Examiner further notes that Bannert ‘648 discloses a process in which a calcium solution is first sprayed onto a site on the oral mucosa, after which a solution of sodium alginate is sprayed on the same site.  Given 
With respect to claim 82, which claim recites a quantitative limitation directed to the concentration of the sodium alginate solution, the Examiner notes that the cited references do not expressly disclose a range of alginate concentration that are exactly congruent with the claimed range of from 0.1 to 15% wgt.  However, it is the Examiner’s position that the cited art teaches a range of loadings of alginate that significantly overlaps with the claimed loadings and, as such, would render the claimed invention obvious.  See MPEP § 2144.05.  
With respect to claim 85, which claim recites a limitation directed to the second component being, “in the form of a solid,” the Examiner notes that Trueba ‘961 specifically teaches that a composition delivered from one of the active agent reservoirs “may be any flowable fluid,” including “a powder” (see ¶[0029]).  It is the Examiner’s position that the powder component would necessarily satisfy the “solid” limitation of claim 85. 
With respect to claim 87, which claim recites a limitation directed to a system that administers the first and second components with at least partial temporal overlap of the delivery of the components, the Examiner notes that Bannert ‘648 (see Ex. 2, Col. 4, ll. 41 – 43), discloses that the solutions are sprayed onto the mucosa at the same time, overlapping (up to 100%) temporally with the application of the first and second components, thus meeting this limitation.
With respect to claim 88, which claim recites a limitation directed to termination of the application steps of the method of the invention of the upon exhaustion of either component, the Examiner notes that the disclosure of Trueba ‘961 teaches, at ¶[0026], that “a controller for See MPEP § 2144.05 II. A.
With respect to claim 89, which claim recites a limitation directed to the natural, unbranched polysaccharide of the first component comprising “one or more functional groups facilitating bioadhesion," the Examiner notes that the reference does not directly address such functionality for the disclosed polysaccharide.  However, it is the Examiner’s position, given that the limitation of claim 89 is directed to the genus of polysaccharide, and that the reference discloses sodium alginate as the polysaccharide used in the process of gel formation within the oral cavity, it is the Examiner’s position that the sodium alginate disclosed by the reference would necessarily comprise one or more functional groups that facilitate bioadhesion, particularly in light of the recitation in claim 81 that “the natural, unbranched polysaccharide comprise[s] alginate,” as the species of polysaccharide.







4.	Claim 86 is rejected as obvious over Bannert ‘648, in view of Trueba ‘961, Watts ‘440, and Haug (1963), as applied in the above rejection of claims 71, 72, 76 - 78, 80 – 85, 87 – 99, and 92 - 96, and further in view of JP 2002-104997 to Nanba, A. and Tsuyoshi Nakajima, filed 26 September 2000 (“Nanba JP ‘997”).
The Invention As Claimed 
	The invention with respect to claim 71 has been described above.  In addition, Applicant claims an oral delivery system wherein the first and/or second components comprise a gelling time controlling substance.
The Teachings of the Cited Art 
	The disclosures of Bannert '648, Trueba ‘961, Watts ‘440 and Haug (1963) are relied upon as set forth above in the rejection of claims 71, 72, 76 - 78, 80 – 85, 87 – 99, and 92 - 96.  The references do not disclose an oral delivery system wherein the first and/or second components comprise a gelling time controlling substance.  The teachings of Nanba JP ‘997 remedy that deficiency.
	Nanba JP ‘997 discloses an agent for improving the ease of intake of food or medicines by a patient incapable of consuming a solid agent, wherein the agent comprises a gelling agent and sugar alcohol, which agent, when mixed with food or a medicine and water rapidly gels the food or medicine without being heated or cooled (see Abstract), wherein the gelling agent maybe the sodium salt of alginic acid (see ¶[0009]), wherein one part by weight or more of a sugar alcohol see ¶[0011]), wherein the sugar alcohol may be sorbitol (see ¶[0012]), wherein the mixture of sugar alcohol and gelling agent are promptly gelled by the addition of water (see ¶[0013]), wherein the agent may further include a buffer (see ¶[0016]), and wherein the gelation time was shortened by the addition of the sugar alcohol, as a function of proportion of sugar alcohol in the mixture with gelling agent  (see ¶[0028]).
Application of the Cited Art to the Claims 
	It would have been prima facie obvious before the filing date of the claimed invention to use an oral delivery system to apply a gel comprising an active pharmaceutical ingredient to the oral mucosa by first applying to an area of the mucosa a solution containing a metal salt and subsequently applying a solution containing sodium alginate to the same area to form a gel on the mucosa according to the teachings of Bannert ‘648, Trueba ‘961, Watts ‘440 and Haug (1963), wherein the solution of polysaccharide, or of metal salt, comprises a sugar alcohol, such as sorbitol, as taught by Nenba JP ‘997.  One of ordinary skill in the art would be motivated to do so, with a reasonable expectation of success in so doing, by the express teachings of Nenba JP ‘997 to the effect that inclusion of a sugar alcohol, such as sorbitol, significantly decreases the gelling time of the gel formulation.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by claim 86 would have been obvious within the meaning of 35 USC §103.


Response to Applicant’s Arguments 
	The Examiner has considered Applicant’s arguments filed on 22 December 2021, but does not find them persuasive.  With respect to the obviousness rejection, Applicant argues that “[n]one of cited references provide any indication to the skilled person that nicotine should be delivered to the mouth.”  Although the Examiner recognizes that no single reference discloses administration of nicotine in a gel formulation, formed in situ, the references taken as a whole, would clearly inform the skilled practitioner that the disclosed processes for administration and formation of an active-containing formulation within the oral cavity could readily be used to deliver nicotine to the oral mucosa, and not just to nasal mucosa.
More specifically, the Examiner first notes that the rejection of record relies on the teachings of Bannert ‘648 for its disclosure of spray application to the oral cavity of compositions comprising alginate and calcium for the formation of mucoadhesive gels for the delivery of active pharmaceutical ingredients.  In contrast, the rejection cites to Watts ‘440 for its disclosure directed to transmucosal delivery of nicotine (see Col. 1, ll. 17 – 19).  Although the reference admittedly discloses the advantages nasal administration, the reference does teach that nicotine could not be delivered through the oral mucosa.  Consequently, teachings of the reference are of value to the skilled artisan to the extent they are directed in general to transmucosal delivery of drugs, including nicotine.  It is the Examiner’s position that one of ordinary skill in the art would recognize the similarities between oral and nasal mucosal for transmucosal of active ingredients, such that teachings directed to nasal mucosa would be reasonably expected to apply, at least in general, to oral mucosa.  See Takeda (2013), Abstract (“Administration of the antigen via the 
	The Examiner would also note that Applicant’s arguments are largely directed against the references taken individually, and not to what the cited references, taken as a whole, would teach or suggest to one of ordinary skill in the art.  In this regard, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In this regard, Applicant’s arguments do not take into consideration the logical structure of the rejections of record, which logic considers the shortcomings of individual references, but ultimately relies on the combined teachings of those references to reach the claimed invention.
	Further in this regard, Applicant also argues that “Trueba discloses delivery to, e.g., nose, intestinal or lungs. Oral ingestion (i.e. intestinal delivery) and oral inhalation (i.e. delivery to the lungs) are described. However, delivery to the oral mucosa is in no way suggested.”  It is the Examiner’s position that such arguments are flawed in that they rely on an overly literal, or narrow, reading of the teachings of the references, particularly when those teachings are not evaluated in the context of all of the references.
	Applicant also appears to argue that the teachings of Watts ‘440 apply only to pectin, but not, somehow to alginate.  However, as set forth in the rejection of record, Haug (1963) discloses investigations into the degradation of pectins [polysaccharides] (see p. 1466, 2nd col., 1st para.), wherein alginate prepared from Laminaria digitata was used during the investigations (see p. st col., 4th para.), thus informing the skilled artisan that pectin and alginate can be used interchangeably.
	Applicant also attempts to distinguish over the teachings of Trueba ‘961 on the basis that the reference does  not explicitly teach use of the disclosed delivery apparatus for nasal administration.  However, it is again the Examiner’s position that Applicant’s argument improperly relies on an overly narrow reading of the import of the teachings of the reference, when considered in the context of the disclosures of all of the cited references.  The logical structure of the rejection is based on the use of the reference for its teaching of a drug delivery device that is capable of complex administration protocols, and that the value of these teachings would be appreciated, within obvious limitations, regardless of the site of administration.  If delivered orally, separate compositions that are known to cause gelation upon mixing would be expected to deposit and adhere to oral mucosa, rather proceed to the lungs or intestines.
	Consequently, based on the discussion above, Applicant’s arguments are unpersuasive, and the claims stand rejected pursuant to 35 U.S.C. § 103.
	NO CLAIM IS ALLOWED. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR § 1.136(a).  
5.	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be 
CONCLUSION
6.	Any inquiry concerning this communication or any other communications from the examiner should be directed to Daniel F. Coughlin whose telephone number is (571)270-3748.  The examiner can normally be reached on M-F 8:30 am - 5:30 pm.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, David J Blanchard, can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see <http://pair-direct.uspto.gov>.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTP Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .

/DANIEL F COUGHLIN/
Examiner, Art Unit 1619
	
	
	/DAVID J BLANCHARD/             Supervisory Patent Examiner, Art Unit 1619